Yirgin, J.
When a persons sells intoxicating liquor, in this state, in violation of the provisions of B. S., c. 27, § 22, and receives therefor the negotiable promissory note of the purchaser, the seller can maintain no action thereon in his own name against the will of the maker .; for B. S., c. 27, § 50, provides that “no action shall be maintained upon a promissory note given for intoxicating liquor sold in violation of the provisions of this chapter,” unless the plaintiff be a “holder for a valuable consideration and without notice of the illegality of the contract.”
But the owner of a negotiable promissory note indorsed in blank may bring an action thereon in the name of any person who consents thereto. Patten v. Moses, 49 Maine, 255. Demuth v. Cutter, 50 Maine, 298. Therefore when the seller of intoxicating liquor takes the note of his purchaser, “it is presumed,” says Parke, B., in Bailey v. Bidwell, 12 Mees. & W. 73, 76, “that he would dispose of it and place it in the hands of another person to sue upon it;” and Tor this reason, when an action is brought-against the maker of a note by an indorsee, and at the trial the defendant proves that it was given for liquor sold in this state in violation of law, the plaintiff cannot recover, until it is made to appear that he is a “holder for a valuable consideration and without notice of the illegality of the contract.” Baxter v. Ellis, 57 Maine, 178. Field v. Tibbetts, 57 Maine, 358. Hapgood v. Needham, 59 Maine, 442. Swett v. Hooper, 62 Maine, 54.
In the case at bar it was proved that the note was given for *258liquor sold in violation of the statute, but there was no evidence that the plaintiff was a “holder for a valuable consideration,” etc.

Exceptions overruled.

Appleton, C. J., Walton, Petebs, Libbey and Symonds, JJ., concurred.